Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2014

                                      No. 04-14-00313-CV

                            IN THE INTEREST OF M.H., A Child,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-15779
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        The clerk’s record was due May 29, 2014, but it was not filed. The Bexar County
District Clerk has filed a notification of late record stating the record was not filed because
appellant has not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellant is not entitled to the record without paying the fee.

        We order appellant to provide written proof to this court on or before June 10, 2014 that
either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have been made
to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without prepayment of the
clerk’s fee. See TEX. R. APP. P. 20.1 and 35.3(a). If appellant fails to file such proof within the
time provided, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court